Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 10/04/2021.
	Currently, claims 13-20 are pending with claims 1-12 being withdrawn without traverse as being drawn to a non-elected Group.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (“Saito” US 2016/0043187 published 02/11/2016) in view of Yang et al. (“Yang” US 2018/0269282 published 09/20/2018).  
As to claim 13, Saito shows a device (see Fig. 1a-c for the first formal embodiment of the reference which will be formally here used; [0029] ; although the office notes that alternate grounds of rejection are available in Fig. 15-16 etc. which are just variations of Fig. 1B; [0117] and [0121]) comprising: 
a buffer layer on a substrate (see substrate is undepicted throughout the reference but is below 10; [0038]; see also a buffer layer between the substrate and channel layer 10 which is also itself undepicted in the drawings; [0127]);
a p-type semiconductor layer extending along a second direction on the substrate (see p-type layer which is undepicted in the drawings but which is disclosed as being between the gate 18 and barrier 12 in [0128] and which is found as fact here to extend at least a finite amount in the direction down a-a in Fig. 1a that is left-right in Fig. 1a); 
a barrier layer between the buffer layer and the p-type semiconductor layer (see the barrier layer 12 being between the buffer layer that is below layer 10 and the p-type layer that is up between the barrier layer 12 and the gate 18; [0030]); and 
a source electrode and a drain electrode adjacent to two sides of the p-type semiconductor layer (see the source and drain electrode 14 and 16 respectively which are nearby to the left and right hand sides of the p-type material under the gate 18 between the gate 18 and barrier 12; [0030]).  

However Saito fails to show in that embodiment that the buffer layer comprises ridges extending along a first direction.  

Yang shows in Fig. 4 an embodiment depicted a buffer layer that includes ridges (see the upside down ridges made in the buffer/transition materials of overall layer 104 in Fig. 4, note also that this layer can have GaN therein; [0037]-[0038] for main disclosure of Fig. 4, but see the original disclosure of the like part 104 that carries over from Fig. 1 to Fig. 4 in [0023] for the GaN material) extending along a first direction (note that these ridges appear from the disclosure to be extending at least a finite amount along the direction into the page that is perpendicular to the plane of the page in which the source and drain are located on left and right thereof respectively, as it clearly describes trenches having been formed which the buffer layer is making upside down trenches within to fill up) and extending down into the substrate therebelow (note the reference makes counter-ridges from the trenches in the layer 102 which have doped regions 124 therein so as to overall make an impact ionization mitigation structure; note Fig. 4 is a variation on Fig. 3 which is a variation on Fig. 2 all of which are making ionization mitigation structures).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the buffer layer made of GaN and other materials and having ridges therein that extend downwards into the substrate therebelow therein as taught by Yang to have made the undepicted buffer layer of Saito with the motivation of using a suitable real life embodiment for such (see them using actual real life specific materials like GaN; [0023]) and to help provide impact ionization mitigation for high blocking voltages in operation (note the islands which are doped and the trenches therebetween, along with the counter-ridges in the buffer layer that fill the trenches/ridges in layer 102 are all made to mitigation impact ionization; [0019] explaining the point to making all the structures in the reference and 

As to claim 14, Saito as modified by Yang above, shows a device further comprising a gate electrode on the p-type semiconductor layer (note the gate electrode 18; [0036]).

As to claim 15, Saito, as modified by Yang above, shows a device wherein the gate electrode comprises metal (see 18 being metal materials in [0037]).

As to claim 16, Saito as modified by Yang above, shows a device wherein the source electrode and the drain electrode are extending along the second direction (see Fig. 1a where the 14 and 16 parts are extending along the a-a direction).  

As to claim 18, Saito as modified by Yang above, shows a device wherein the buffer layer comprises GaN (note the buffer layer brought in from Saito above already includes GaN as a material as noted above).  

As to claim 19, Saito as modified by Yang above, shows a device wherein the p-type semiconductor layer comprises p-type gallium nitride (pGaN) (see [0128] setting forth p-GaN for the p-type semiconductor layer).  

As to claim 20, Saito, as modified by Yang above, shows a device, wherein the barrier layer comprise AlxGa1-xN (see AlGaN being used in [0034] for the barrier layer).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (“Saito” US 2016/0043187 published 02/11/2016) in view of Yang et al. (“Yang” US 2018/0269282 published 09/20/2018) as applied above, in view of Lu et al. (“Lu” US 10,283,614 patented 05/07/2019).  
As to claim 17, Saito, as modified by Yang above, shows the device above but fails to show the device being one where the device further comprises a passivation layer around the p-type semiconductor layer and between the ridges.   

Lu shows a device with a passivation layer around a p-type semiconductor layer and between areas of the layer therebelow (see the passivation layer 112 up top in Fig. 8 being the same as passivation in the previous embodiments introduced back in col. 4, line 34-38).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the passivation layer as taught by Lu to have made a passivation layer in Saito, as modified by Yang above, with the motivation of passivating the underlying layers and protecting the device from above (note the passivation layer is functioning to passivate the lower layers and also to protecting the device from above in Lu).  

Note that when a passivation layer like 112 in Lu is formed in Saito, as previously modified by Yang above, then it will be a passivation that is generally around the p-type semiconductor layer in Lu and also between the ridges in Lu in terms of its positioning, although it will be above the ridges and not directly between them.  


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered and are persuasive but are moot because there are new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as the designations of parts and overall grounds of rejection have been changed to now be as set forth above.
The office does note for the applicant that regarding the new grounds of rejection it appear that the office can flip the primary and secondary references around (just bring the p-type material in from any reference like Saito into Yang), and that there are several other references/combos of references that will address the current independent claim’s limitations.  


Conclusion
Similar comments as those made in the previous action as to the overall standing of the application and suggestions for proceeding are reiterated here.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891